DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 02/26/21. Claims 1, 4 and 13 have been amended. Claims 1-14 are examined herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Real et al. (US 8,375,467) in view of Turcotte et al. (US 2007/0044197).
In regard to claim 1, Real et al. teaches an outerwear garment (jacket: 101) for use by a user wearing a fall-arrest harness, the outerwear garment comprising: an outerwear garment body having at least a front side and a rear side (see figure 2, 4a, 4b); a Dee-ring access flap (109) (see figure 3a and 3c) having an upper side disposed on the garment body extending generally horizontally along the garment body (see figure 3c, flap 109 attached by stitching 141 above top side of aperture 120), the access flap further having a right side and a left side (figure 3c); an aperture (opening: 108) disposed on the garment body beneath the access flap (see figure 3a), that exposes a Dee-ring (107) of the fall-arrest harness when worn by the user underneath the outerwear garment (see figure 2 and 3a), the aperture having an upper side continuously extending generally horizontally along the garment body and a lower side (see opening in figures) wherein the access flap (109) is configured to cover the aperture (108); a plurality of fasteners disposed on each of the access flap and the garment body adjacent the right side and the left side of the access flap (column 5, lines 41-55, can be hook and loop fasteners with multiple hooks and loops or snaps), the fasteners being configured to automatically release the access flap from the outerwear garment body when a tension in a lanyard extending from the Dee-ring of the fall-arrest harness approaches approximately a weight of the user (see figure 4b when the safety line is pulled up or the user and jacket falls down the flap would release); wherein the aperture (108) allows at least a portion of the fall-arrest harness to extend therethrough (see figure 2 and 3b; capable of extending through when the user is supported by the support line and the slack provided by the adjustable harness 
However, Real et al. fails to teach the aperture and access flap having a lower side being shorter than the upper side.
Turcotte et al. teaches an access flap covering an aperture in a garment for a harness to extend therethrough (see figures 1-3). The access flap (flap: 60) has the shape of a trapezoid, with the lower side being shorter than the upper side (see figure 3, flap 60 is a trapezoidal shape with a shorter lower edge), the flap of Turcotte et al. covers an opening in the garment portion (collar: 26) that is in the shape of trapezoid, having a shorter bottom side then the upper side (se figure 3 and opening between collar band that flap 60 covers).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the garment with harness access flap of Real et al. with the trapezoidal shaped flap and aperture of Turcotte et al., since the access flap and aperture of Real et al. being trapezoidal instead of rectangular, would provide an access flap and aperture that is of sufficient size to allow a harness to pass therethrough, while providing a shorter smaller bottom side that can be easily unfastened when the harness is deployed providing less flap bulk to interfere with the harness and/or the user and a smaller opening to provide structural integrity to the garment.

 	In regard to claim 2, Real et al. teaches wherein the aperture (108) allows at least a portion of back straps (104, 105) of the fall-arrest harness, and a back pad (106) assembly connecting the Dee-ring (107) to the back straps, to extend therethrough when the lanyard is pulled upwardly (see figure 3a).  

 	In regard to claim 4, Real et al. teaches an additional plurality of fasteners disposed on each of the access flap and the garment body adjacent the lower side of the access flap (column 5, lines 41-55, hook and loop fasteners have multiple hooks and loops the first and last portion being the a plurality of fasteners and the middle portion being the additional plurality of fasteners).  

 	In regard to claim 5, Real et al. teaches wherein the plurality of fasteners comprise two-part fasteners (column 5, lines 41-55, can be hook and loop fasteners with multiple hooks and loops or snaps, both hook and loop fasteners and snaps are two-part fasteners).  


Claims 1, 3-5, 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 8,430,204) and Turcotte et al. (US 2007/0044197).
In regard to claim 1, Reynolds teaches an outerwear garment (jacket: 20) for use by a user wearing a fall-arrest harness, the outerwear garment comprising: an outerwear garment body having at least a front side and a rear side (see figures 1, 3 and 6); a Dee-ring access flap disposed on the garment body (flap: 52), the access flap (52) having an upper side disposed on the garment body and extending generally horizontally along the garment body (see figures 6-8), the access flap (52) further having a right side and a left side (figures 6-8); an aperture (access slot: 50) disposed on the garment body beneath the access flap, that exposes a Dee-ring of the fall-arrest harness when worn by the user underneath the outerwear garment (see 48, 49 and column 4, lines 65-67 through column 5, lines 1-3), the aperture having an upper side continuously extending generally horizontally along the garment body and a lower side (access slot: 50), wherein the access flap (52) is configured to cover the aperture (50); a plurality of fasteners disposed on each of the access flap and the garment body adjacent the 
However, Reynolds fails to teach the aperture and access flap having a lower side being shorter than the upper side.
Turcotte et al. teaches an access flap covering an aperture in a garment for a harness to extend therethrough (see figures 1-3). The access flap (flap: 60) has the shape of a trapezoid, with the lower side being shorter than the upper side (see figure 3, flap 60 is a trapezoidal shape with a shorter lower edge), the flap of Turcotte et al. covers an opening in the garment portion (collar: 26) that is in the shape of trapezoid, having a shorter bottom side then the upper side (se figure 3 and opening between collar band that flap 60 covers).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the garment with harness access flap of Reynolds with the trapezoidal shaped flap and aperture of Turcotte et al., since the access flap and aperture of Reynolds being trapezoidal instead of rectangular, would provide an access flap and aperture that is of sufficient size to allow a harness to pass therethorugh, while providing a shorter smaller bottom side that can be easily unfastened when the harness is deployed providing less flap bulk to interfere with the harness and/or the user and a smaller opening to provide structural integrity to the garment.



 	In regard to claim 4, Reynolds et al. teaches an additional plurality of fasteners (hook and loop fasteners along bottom fastener 60) disposed on each of the access flap and the garment body adjacent the lower side of the access flap (see figures 7 and 8).  

 	In regard to claim 5, Reynolds et al. teaches wherein the plurality of fasteners comprise two-part fasteners (hook and loop fasteners: 60 comprise a hook part and a loop part).  

 	In regard to claim 7, Reynolds teaches comprising a front closure centrally disposed along a vertical midline axis of the front side (front zipper: column 2, lines 26-29).  

 	In regard to claims 8 and 11, Reynolds teaches comprising a plurality of pockets (pockets on front of garment as illustrated in figure 1).  


Claims 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Real et al. (US 8,375,467) and Turcotte et al. (US 2007/0044197) and in further view of Kassai et al. (US 2004/0244097).
 	Real et al. and Turcotte et al. teach a harness jacket as described above in claim 1. However, Real et al. and Turcotte et al. fail to specifically teach the jacket having a front closure, openings for receiving lanyard hook receiving members, and a plurality of pockets.
 	In regard to claim 6-11, Kassai et al. teaches a jacket with a plurality of lanyard hook receiving members disposed on the front side of the garment body (identifiers 304-309), a front 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the harness jacket of Real et al. and Turcotte et al. provided with the lanyard hook openings, front closure, and plurality of pockets as taught by Kassai et al., since the harness jacket of Kassai et al. provided with a front closure, pockets, and openings for hook receiving members would provide a jacket that is easily donned and doffed due to the front closure, has pockets to store items when not needed by the wearer, and openings to extend lanyard hooks so that the garment can be used and supported in different locations/positions as needed for safety.

 	In regard to claim 12, Kassai et al. teaches a jacket wherein a first pair of the lanyard hook- receiving members (openings 304-306) is disposed proximal the front closure centrally disposed along a vertical midline axis of the front side and a second pair of the lanyard hook-receiving members (308, 309) is disposed approximately midway between the front closure and each of a side seam of the garment body proximal a bottom edge of the garment body (see figure 17).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the harness jacket of Real et al. and Turcotte et al. provided with the lanyard hook openings as taught by Kassai et al., since the harness jacket of Kassai et al. provided with openings for hook receiving members would provide a jacket with openings to extend lanyard hooks so that the garment can be used and supported in different locations/positions as needed for safety.

Allowable Subject Matter
Claims 13 and 14 allowed.
Response to Arguments
Applicant's arguments filed 02/26/21 have been fully considered but they are not persuasive.
Applicant argues that Real et al. (US 8,375,467) fails to teach an access flap having an upper side that extends generally horizontally and is disposed on a garment body, as claimed.
 Real et al. teaches flap (109) attached to jacket (103) along stitching line (141) horizontally above the top portion of opening (120)(see column 5, lines 14-18). Figure 3c illustrates that the flap is attached above the opening top edge (120) along jacket (103). Therefore, Real et al. teaches an upper side of flap (109) attached horizontally above the opening along the garment body (column 5, lines 14-18).

Applicant argues that Real et al. and Reynolds fail to teach an aperture or flap having a lower side shorter than an upper side, as claimed.
 Turcotte et al. has been used in the 103 rejections of Real et al. and Reynolds as detailed above, to address the lower side being shorter than the upper side of the flap and aperture.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732